DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  in line 2 “one” was striked out but should not have been so as to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 2 and 3, states “the at least two propulsion unit” which is indefinite as the Applicant has amended Claim 1 to state “at least three propulsion units” which it depends on.  As such it is unclear if the at least two propulsion units is at least two of the three or if it is a new set of two propulsion units.
Additionally, Claim 3 does not appear to narrow Claim 2 which it depends on due to the amendments made to claim 1 which it depends. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US Patent #10322814).
For Claim 1, figures 20-21 of Tian ‘814 disclose a VTOL aircraft, comprising: a fuselage configured for transporting a load; a front wing attached to the fuselage; an aft wing attached to the fuselage, behind the front wing in a direction of forward flight; a right connecting beam and a left connecting beam, the connecting beams structurally connect the front wing and the aft wing, the connecting beams are spaced apart from the fuselage; and at least three propulsion units on each of the connecting beams, the propulsion units each comprising at least one propeller and at least on motor driving the propeller, and the propellers are arranged with respective propeller axes therein essentially vertical orientation, with the propellers on each one of the connecting beams being located at different heights in the essentially vertical orientation, and a respective height of the propellers on each one of the connecting beams increasing from front to rear.
For Claim 2, figures 20-21 of Tian ‘814 disclose that the at least two propulsion units on each of the connecting beams are arranged behind each other in the direction of forward flight.
For Claim 3, figures 20-21 of Tian ‘814 disclose that the at least two propulsion units on each of the connecting beams are arranged at different heights, with a one of the propulsion units located more toward a rear of the aircraft located higher in a direction essentially along a vertical of the aircraft.
For Claim 4, figures 20-21 of Tian ‘814 disclose that the connecting beams (130) extend in the direction of forward flight beyond the front wing (122), and at least one of the propulsion units (131 and 135) on each side is located on a respective one of the connecting beams in front of the front wing in the direction of forward flight.
For Claim 9, figures 20-21 of Tian ‘814 disclose a propulsion unit for forward propulsion arranged at a rear of the fuselage in the direction of forward flight.
For Claim 13, figures 20-21 of Tian ‘814 disclose that the connecting beams extend parallel to the forward flight direction.
For Claim 15, figures 20-21 of Tian ‘814 disclose in the direction of forward flight or opposite thereto, a distance between a propeller axis of the vertically oriented propulsion units and any one of the front and the aft wings is at as large as a radius of the corresponding propeller.
For Claim 19, figures 20-23 of Tian ‘814 disclose that the motors (340) are electric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8, 10-11, 14, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US Patent #10322814) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claims 5-6 and 8, while Tian ‘098 is silent about the aft wing being a box with various connections to the fuselage and the shape of the airfoils, the AAPA teaches that it is well known in the art to use a box wing design which requires multiple structural connections to the fuselage in order to provide desired lift components for flight as well as to reduce fuel consumption.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘098 with a box wing as is well known in the art in order to reduce fuel consumption.
For Claims 10-11, while Tian ‘098 is discloses an aft horizontally oriented propulsion unit, it is silent about having two or having it in front of the aft wing.  However, the AAPA teaches that it is well known in the art to have multiple horizontal propulsion units as well as to have them in different location in order to obtain a desired thrust vector as is well known in the art.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘098 with more propulsion unit locations or different locations as it is design choice that is well known in the art to provide a desired thrust vector.
For Claim 14, while Tian ‘098 is silent about the connecting beams getting closer together, the AAPA teaches that it is well known to have non-parallel connecting beams in order to place propulsion units in non-linear paths to reduce propeller wash.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘098 with non-parallel connection beams in order to have different propulsion units locations.
For Claim 16, while Tian ‘098 discloses that the center of gravity is between the front and aft wing, it is silent about the location of the lifting center.  However, the AAPA teaches that it is well known to have the center of lift of a front and aft winged aircraft in various positions including in front of, behind, and at the center of gravity.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to have the lifting center aft of the center of gravity in order to provide a tilting moment as a well-known design choice.
For Claim 17, while Tian ‘098 is silent about the specific rotor diameter in relation to the size of the aircraft, the AAPA teaches that it is just a matter of design choice to have a desired rotor diameter to create enough lift to fly the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘098 with rotor diameter of 10-35% the diameter of the aircraft in order to provide enough lift to fly the aircraft.
For Claim 18, while Tian ‘098 is silent about the rotors being different size, the AAPA teaches that it is well known in the art have rotor diameters of different size in order to provide a desired specific lift in one area of the aircraft per a desired design choice.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘098 with different rotor diameters in order to provide a desired lift per design choice.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US Patent #10322814) as applied to claim 9 above, and further in view of Tian (US PgPub #2019/02333098).
For Claim 12, while Tian ‘814 is silent about the propulsion unit for forward propulsion being smaller then the propellers, figures 1-7 of Tian ‘098 teaches that a diameter of the propeller of the propulsion unit for forward propulsion is dimensioned smaller than the propellers of the vertically oriented propulsion units, and have about 20-80% of a diameter of the propellers of the vertically oriented propulsion units.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tian ‘814 with the propeller sizing of Tian ‘098 in order to provide a desired lift and thrust while minimizing the size and weight of the system. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/10/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tian ‘814 in view of the amendments.

The Applicant has not traversed the Official Notice with specific reasons why the Official Notice is not proper with respect to claims 5-6, 8, 10-11, 14, and 16-18.  As such per MPEP 2144.03 this is now taken to be Applicant Admitted Prior Art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/23/2022